Case 8:18-cv-02869-VMC-CPT Document 114 Filed 08/23/19 Page 1 of 11 PageID 1053



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE TRUST;                           CASE NO.: 8:18-cv-02869-VMC-CPT
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; ALPINE SECURITIES
 CORPORATION,                                                Dispositive Motion

          Plaintiffs,

 vs.

 CHRISTOPHER FRANKEL,

       Defendant.
 ___________________________________

                  PLAINTIFFS’ MOTION FOR SUMMARY ADJUDICATION

          Plaintiffs, The Hurry Family Revocable Trust, Scottsdale Capital Advisors, and Alpine

 Securities Corporation, move for summary adjudication as to the issue of Defendant Christopher

 Frankel’s liability for their breach of contract claims, and state as follows.

 I.       INTRODUCTION

          Through Defendant Christopher Frankel’s (“Frankel”) employment with Plaintiff Alpine

 Securities Corporation (“Alpine”), he received confidential information regarding Alpine and

 Plaintiffs The Hurry Family Revocable Trust (“The Trust”) and Scottsdale Capital Advisors

 Corporation (“Scottsdale”) (collectively, “Plaintiffs”). Consequently, Plaintiffs required Frankel

 to execute two nondisclosure agreements: one prior to working at Alpine and a second agreement

 upon the start of his employment.

          Frankel violated numerous provisions within the two nondisclosure agreements by (i)

 accessing Alpine’s documents for his personal use, (ii) emailing Plaintiffs’ documents to his

 personal email address, and (iii) distributing Alpine’s confidential information to third parties.



 {00102519;2}
Case 8:18-cv-02869-VMC-CPT Document 114 Filed 08/23/19 Page 2 of 11 PageID 1054



          Plaintiffs now seek summary judgment as to Frankel’s liability for breaching the two

 nondisclosure agreements. There is no need to burden a jury with this issue because the

 undisputed facts evidence Frankel’s culpability.

          Frankel admitted in deposition that he accessed Alpine’s electronic servers on multiple

 occasions for his personal use. Frankel further admitted to sending over a dozen emails from his

 Alpine email to his personal email address that collectively contained more than 200 pages of

 Plaintiffs’ confidential documents. Frankel admitted that he used some of these documents for

 his own personal use and benefit. In addition, Frankel sent Alpine’s confidential business

 information to several third parties.

          As a matter of law, Frankel breached his nondisclosure agreements with Plaintiffs, and

 their Motion for Partial Summary Adjudication should be granted.

 II.      SUMMARY OF UNDISPUTED MATERIAL FACTS

          A.     The Original Non-Disclosure and Confidentiality Agreement

          Scottsdale and Alpine are each involved in the broker-dealer business. Scottsdale is a full

 service broker-dealer focused on serving the OTC (over the counter) securities market. Alpine is

 a registered broker-dealer that is an industry leader for clearing OTC stock. Scottsdale and

 Alpine were previously indirectly owned and/or controlled by The Trust.

          In 2015, Plaintiffs considered hiring Frankel to help run their broker-dealer businesses.

 (SMF # 1). They engaged in discussions with him about the businesses. (SMF # 2). Plaintiffs

 were aware that these discussions would expose Frankel to, and entrust him with, information

 that is commercially valuable to Plaintiffs and not generally known or readily ascertainable in the

 broker-dealer securities industry or the public at large. (SMF # 3). In order to protect this

 information, Plaintiffs required Frankel to enter into a written non-disclosure agreement (the




 {00102519;2}
Case 8:18-cv-02869-VMC-CPT Document 114 Filed 08/23/19 Page 3 of 11 PageID 1055



 “NDA”) that would limit his use of Plaintiffs’ numerous trade secrets and confidential

 information. (SMF # 4).

                The NDA, which was signed by Frankel on June 22, 2015, acknowledged that Frankel

 would be exposed to information that is the “sole property” of the Plaintiffs “and highly

 confidential in nature.” (SMF # 5). Under the NDA, Frankel agreed that “[w]ithin ten business

 days of receipt of the [Plaintiffs’] written request, [Frankel] will return to the [Plaintiffs] all

 documents, records and copies thereof containing Confidential Information.” (SMF # 6).

 “Confidential Information” was defined as “any data or information that is proprietary to the

 Plaintiffs and not generally known to the public, whether in tangible or intangible form,

 whenever and however disclosed.” (SMF # 7).

          B.        Employee Nondisclosure & Computer Use Agreement

                Alpine ultimately hired Frankel. (SMF # 8). From approximately July 2015 through

 July 2018, Frankel served as CEO of Alpine, and from July 2018 through October 2018 was a

 consultant to Alpine. (SMF # 9).

                On July 1, 2015, Alpine, Scottsdale, and Frankel entered into a second nondisclosure

 agreement entitled the “Employee Nondisclosure & Computer Use Agreement” (“Nondisclosure

 & Use Agreement”), which superseded the NDA with regard to Alpine and Scottsdale. (SMF #

 10).

          The Nondisclosure & Use Agreement defined “Confidential Information” as:

                    (a) technical information concerning Company's products and
                    services, including product know-how, formulas, designs, devices,
                    diagrams, software code, test results, processes, inventions, research
                    projects and product development, technical memoranda and
                    correspondence; (b) information concerning Company's business,
                    including cost information, profits, sales information, accounting
                    and unpublished financial information, business plans, markets and
                    marketing methods, customer lists and customer information,
                    purchasing techniques, supplier lists and supplier information and


 {00102519;2}
Case 8:18-cv-02869-VMC-CPT Document 114 Filed 08/23/19 Page 4 of 11 PageID 1056



                 advertising strategies; (c) information concerning Company's
                 employees, including salaries, strengths, weaknesses and skills; (d)
                 information submitted by Company's customers, suppliers,
                 employees, consultants or co-venture partners with Company for
                 study, evaluation or use; and (e) any other information not generally
                 known to the public which, if misused or disclosed, could
                 reasonably be expected to adversely affect Company's business.

          (SMF # 11)

          The Nondisclosure and Use Agreement limited Frankel’s access to Confidential

 Information through the following provisions:

                 As part of Employee's duties, Employee will have access to
                 Company's Electronic Communication Systems (ECS), which
                 includes without limitation, its computers, network systems,
                 Internet connection, Intranet, electronic mail, voicemail, facsimiles,
                 telephones and other information systems used for the transmission
                 of electronic communications. As a condition of employment,
                 Employee agrees to the following restrictions on the access and use
                 of                         Company's                             ESS:

                 (a) Any access and use of ESS is strictly limited for purposes
                 relating to Employee's duties and responsibilities as an employee,
                 official business within Company and other activities approved in
                 writing      (including   e-mail     approval)       by    Company.
                 …
                 (d) Employee will only access those computing resources that
                 he/she has authorization from Company to use and will only use
                 such resource in carrying out his/her job duties.
                 …
                 (f) Prohibited actions using Company's ECS include, but are not
                 limited to the following: … using the system for illegal or criminal
                 activities, commercial ventures, private profit, religious or political
                 causes, any form of solicitation (except those approved by
                 Company); [and] transmitting confidential patient, business or risk
                 management information to any non-Company email address.

          (SMF # 12).

          The Nondisclosure & Use Agreement also required that Frankel “shall keep Company's

 Confidential Information, whether or not prepared or developed by [Frankel], in the strictest

 confidence. [Frankel] will not disclose such information to anyone outside Company without



 {00102519;2}
Case 8:18-cv-02869-VMC-CPT Document 114 Filed 08/23/19 Page 5 of 11 PageID 1057



 Company's prior written consent. Nor will [Frankel] make use of any Confidential Information

 for [Frankel’s] own purposes or the benefit of anyone other than Company.” (SMF # 13).

          Upon Frankel’s termination from Alpine, the Nondisclosure & Use Agreement mandated

 that he “promptly deliver to Company all originals and copies of all documents, records,

 software programs, media and other materials containing any Confidential Information.

 Employee will also return to Company all equipment, files, software programs and other

 personal property belonging to Company.” (SMF # 14).

          C.     Plaintiffs Provide Frankel with Access to Their Information

          Beginning in or about June 2015, and continuing through September 2018, The Trust,

 Alpine, and Scottsdale complied with their respective obligations under the NDA and

 Nondisclosure & Use Agreement by providing Frankel with access to information which he

 needed for his employment: Plaintiffs’ business practices, financial relationships and terms of

 those relationships, client lists, pricing information, and private financial information of the

 Plaintiffs and their clients. (SMF # 15).

          On numerous occasions, without Plaintiffs knowledge or consent, Frankel accessed

 Plaintiffs’ confidential information for his own personal uses. (SMF # 16). Further, on August

 15, 2016, August 28, 2016, October 6, 2016, October 13, 2016, January 3, 2017, April 12, 2017,

 May 2, 2017, July 13, 2017, August 31, 2017, July 31, 2018, August 8, 2018, September 18,

 2018, October 7, 2018, Frankel sent emails containing Confidential Information and Plaintiff’s

 documents from his employee email account to his personal email accounts. (SMF # 16—28).

 These documents included a list of Alpine’s top 50 clients based on commission, term sheets for

 funding agreements Alpine designed for specific clients, and communications and documents

 detailing Alpine and Scottsdale internal business procedures. (SMF # 16—28).




 {00102519;2}
Case 8:18-cv-02869-VMC-CPT Document 114 Filed 08/23/19 Page 6 of 11 PageID 1058



          Frankel also directed an Alpine employee to gather and give him two days’ worth of

 Alpine’s trade runs. (SMF # 29). The blotter of Alpine’s trade runs is proprietary to Alpine as it

 is shows all of the trades cleared through Alpine on those dates. (SMF # 30). This information

 is not publicly available, and Alpine derives economic advantages by the public not knowing this

 information. (SMF # 30). This material was not provided by Alpine to Frankel. (SMF # 29,

 30).

          D.     Frankel’s Failure to Return Documents

          Frankel’s employment was terminated in October 2018. (SMF # 31). Upon his

 termination, Frankel did not notify Plaintiffs that he had their documents in his possession, nor

 did Defendant delete or return said documents. (SMF # 32).

          On November 9, 2018, Plaintiffs sent a letter to Frankel, requesting the return of all

 documents, records, and/or copies thereof in his possession, custody, or control that contain any

 Confidential Information. (SMF # 33). Despite having Plaintiffs’ documents in his possession,

 Frankel did not return any documents in response to this request. (SMF # 34).

          Plaintiffs commenced this lawsuit on November 21, 2018. On February 11, 2019,

 Defendant made his first document production, which included Plaintiffs’ documents and

 information that Frankel previously emailed to himself. (SMF # 35).

          E.     Frankel Discloses Alpine’s Confidential Information to Third Parties

          Shortly after Frankel’s termination from Alpine and after Plaintiffs requested the return

 of their information, Frankel sent the trade run document to the owner of Ziv Investment

 Company (“Ziv”), a broker-dealer that he was attempting to purchase, as evidence of the amount

 of daily activity that he believed he could achieve. (SMF # 36). Frankel also worked with

 AtlasBanc Holdings Corporation / Atlas FinTech Holdings Corp. (“Atlas”) to acquire Koonce




 {00102519;2}
Case 8:18-cv-02869-VMC-CPT Document 114 Filed 08/23/19 Page 7 of 11 PageID 1059



 Securities (“Koonce”). (SMF # 37). As part of this process, Frankel provided Alpine’s trade runs

 to Atlas, Koonce, and the Depository Trust & Clearing Corporation (“DTCC”). (SMF # 38).

 III.     STANDARD OF REVIEW

          “[S]ummary judgment is appropriate where ‘there is no genuine issue as to any material

 fact and… the moving party is entitled to judgment as a matter of law.’” Optimum Technologies,

 Inc. v. Henkel Consumer Adhesives, Inc., 496 F.3d 1231, 1241 (11th Cir. 2007), quoting Fed. R.

 Civ. P. 56(c). “When a moving party has discharged its burden, the non-moving party must then

 ‘go beyond the pleadings,’ and by its own affidavits, or by ‘depositions, answers to

 interrogatories, and admissions on file,’ designate specific facts showing that there is a genuine

 issue for trial.” Scharba v. Braden, No. 8:07-CV-1294-T-33TBM, 2008 WL 11336591, at *1

 (M.D. Fla. Aug. 25, 2008) (citing Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th

 Cir. 1995)). “[T]he mere existence of some alleged factual dispute between the parties will not

 defeat an otherwise properly supported motion for summary judgment; the requirement is that

 there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-

 48 (1986) (cited by Edwards v. Exec. Office for U.S. Attorneys, No. 808-CV-1956-T-33TBM,

 2010 WL 1038465, at *2 (M.D. Fla. Mar. 19, 2010)).

 IV.      ANALYSIS

          A.     Frankel Breached the NDA with The Trust

          Under Arizona law, which governs the NDA, “to bring an action for a breach of a

 contract, the plaintiff has the burden of proving the existence of the contract, its breach and the

 resulting damages.” Graham v. Asbury, 540 P.2d 656, 657 (Ariz. 1975).

          Here, it is undisputed, that as a matter of law, Frankel breached the NDA that he had with

 The Trust.



 {00102519;2}
Case 8:18-cv-02869-VMC-CPT Document 114 Filed 08/23/19 Page 8 of 11 PageID 1060



          Frankel acknowledged the existence of the NDA with The Trust. (SMF # 4). The NDA

 required that, “[w]ithin ten (10) business days of receipt to [The Trust’s] written request,

 [Frankel] will return to [The Trust] all documents, records and copies thereof containing

 Confidential Information.” (SMF # 6).

          In breach of the foregoing provision, Frankel failed to turn over the First Amendment to

 the Hurry Family Revocable Trust and the Certificate of Trust for The Hurry Family Revocable

 Trust within ten business days after The Trust’s counsel sent him a written request for the return

 of its Confidential Information. (SMF # 33, 34). Frankel did not deliver these documents to

 Plaintiffs until after this lawsuit commenced. (SMF # 35).

          Frankel’s breach has caused The Trust damages. Under Arizona law, “nominal damages

 are awarded where actual damages are slight or difficult to calculate” provided that the plaintiffs

 show “they have suffered (or will suffer) an injury of some kind.” Firetrace USA, LLC v.

 Jesclard, No. CV-07-02001-PHX-ROS, 2010 WL 3523067, at *1–3 (D. Ariz. Sept. 3, 2010).

 Frankel injured The Trust when he unlawfully retained possession of its Confidential

 Information. See Avina v. Spurlock, 28 Cal. App. 3d 1086, 105 Cal. Rptr. 198, 200 (1972)

 (“Nominal damages are properly awarded ... [w]here there is no loss or injury to be compensated

 but where the law still recognizes a technical invasion of a plaintiff's rights or a breach of a

 defendant's duty ...”).

          As a matter of law, Frankel is liable to The Trust for breach of the NDA and summary

 adjudication as to the issue of his liability should be granted.

          B.     Frankel Breached the Nondisclosure & Use Agreement with Alpine and
                 Scottsdale

          Under Utah law, which governs the Nondisclosure & Use Agreement, “[t]he elements of

 a prima facie case for breach of contract are (1) a contract, (2) performance by the party seeking



 {00102519;2}
Case 8:18-cv-02869-VMC-CPT Document 114 Filed 08/23/19 Page 9 of 11 PageID 1061



 recovery, (3) breach of contract by the other party, and (4) damages.” Bair v. Axiom Design,

 L.L.C., 2001 UT 20, ¶ 14, 20 P.3d 388.

          Here, it is undisputed that as a matter of law Frankel breached the Nondisclosure and Use

 Agreement with Alpine and Scottsdale.

          Frankel, Alpine, and Scottsdale entered into the Nondisclosure & Use Agreement on July

 1, 2015, which governed Frankel’s access to and use of Alpine and Scottsdale’s Confidential

 Information. (SMF # 10).

          Alpine and Scottsdale performed their obligations under the Nondisclosure & Use

 Agreement by providing Frankel with the Confidential Information he needed in order to

 perform his job function. (SMF # 15).

          Frankel breached multiple provisions of the Nondisclosure & Use Agreement. In

 violation of the Computer Access and Use provision, Frankel accessed Alpine and Scottsdale’s

 documents for purposes other than those related to his employment duties and responsibilities.

 (SMF # 16). Frankel also transmitted Alpine and Scottsdale documents to his personal, non-

 company, email addresses. (SMF # 17—28).

          Similarly, in violation of the Nondisclosure of Trade Secrets provision, Frankel used

 Alpine and Scottsdale’s information for his “own purposes or the benefit of anyone other than

 Company” and also disclosed Alpine’s information to third parties without Alpine’s consent.

 (SMF # 16). Specifically, Frankel sent a document showing two-days of Alpine’s trade runs to

 Ziv, Koonce, Atlas, and the DTCC. (SMF # 36, 37, 38).

          Lastly, Frankel breached the Nondisclosure and Use Agreement by failing to return

 Alpine and Scottsdale’s documents upon his termination. Frankel was terminated as an employee




 {00102519;2}
Case 8:18-cv-02869-VMC-CPT Document 114 Filed 08/23/19 Page 10 of 11 PageID 1062



  in July 2018 (SMF # 9) and terminated as a consultant in October 2018 (SMF #9), yet he did not

  return confidential documents to Plaintiffs until Plaintiffs commenced this lawsuit. (SMF # 35).

           Under Utah law, “it is well settled that nominal damages are recoverable upon a breach of

  contract if no actual or substantial damages resulted from the breach or if the amount of damages

  has not been proven.” Bair v. Axiom Design, L.L.C., 20 P.3d 388, 392–93 (Utah 2001). Thus,

  even if “Plaintiffs are unable to prove actual or substantial damages resulting from the breach,

  the Plaintiffs may nevertheless seek nominal damages to sustain a breach of contract claim.”

  Terry v. Hinds, 47 F. Supp. 3d 1265, 1275 (D. Utah 2014). For example, in Turtle Mgmt., Inc. v.

  Haggis Mgmt., Inc., 645 P.2d 667, 670 (Utah 1982), the court found that the defendant violated a

  covenant not to compete and awarded the plaintiff a nominal one dollar even though the plaintiff

  could not establish actual damages. Scottsdale and Alpine were injured when Frankel unlawfully

  accessed, used, and distributed their confidential information in violation of the procedures they

  set forth to prevent such conduct. This injury entitles them to nominal damages, which satisfy the

  damage element of a breach of contract claim.

           As a matter of law, Frankel is liable to Alpine and Scottsdale for breach of the

  Nondisclosure and Use Agreement and summary adjudication as to the issue of his liability

  should be granted.

  V.       CONCLUSION

           For the reasons stated above, Plaintiffs respectfully request that this Court summarily

  adjudicate their breach of contract claims against Defendant on the issue of liability.



           Dated this 23rd day of August 2019.

                                                 /s/ Jordan Susman
                                                 Charles J. Harder, Esq.


  {00102519;2}
Case 8:18-cv-02869-VMC-CPT Document 114 Filed 08/23/19 Page 11 of 11 PageID 1063



                                              Jordan Susman, Esq.
                                              HARDER LLP
                                              132 South Rodeo Drive, Fourth Floor
                                              Beverly Hills, CA 90212-2406
                                              Tel: (424) 203-1600
                                              Fax: (424) 203-1601
                                              E-mail: charder@harderllp.com
                                              E-mail: jsusman@harderllp.com

                                              Kenneth G. Turkel – FBN 867233
                                              Shane B. Vogt – FBN 257620
                                              BAJO | CUVA | COHEN | TURKEL
                                              100 North Tampa Street, Suite 1900
                                              Tampa, Florida 33602
                                              Tel: (813) 443-2199
                                              Fax: (813) 443-2193
                                              E-mail: kturkel@bajocuva.com
                                              E-mail: svogt@bajocuva.com

                                              Attorneys for Plaintiffs




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on August 23, 2019, the foregoing document was filed with the
  Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                              /s/ Jordan Susman
                                              Attorney




  {00102519;2}
